78 F.3d 594
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rodney J. QUIGLEY;  Debra J. Quigley, Plaintiffs-Appellants,v.Donald SKOUSEN, South Mesa/Gilbert Justice Court,Defendants-Appellees.
No. 95-16095.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Rodney and Debra Quigley appeal pro se the district court's dismissal of their action against the South Mesa/Gilbert (Arizona) Justice Court and Justice of the Peace Donald Skousen.   The Quigleys requested that the district court (1) rule that the Justice Court lacked jurisdiction over the Quigleys in the Justice Court action, (2) order the Justice Court to dismiss the Justice Court action against the Quigleys, and (3) award damages against Skousen and the Justice Court.   The district court properly dismissed the action on the ground that district courts have no general appellate jurisdiction over state court proceedings.   See Branson v. Nott, 62 F.3d 287, 291 (9th Cir.), cert. denied 116 S.Ct. 565 (1995).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3